                           IN THE UNITED STATES DISTRICT COURT
                            FOR NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

  CHARLIE CONNER,

           Plaintiff,                                    Case No. 19-CV-00846

  v.                                                     Honorable Manish S. Shah

  THE BOARD OF TRUSTEES FOR THE
  UNIVERSITY OF ILLINOIS,

          Defendant.


   AMENDED ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL

       Pursuant to Northern District of Illinois Local Rules 5.8 and 26.2, Defendant, The Board

of Trustees for the University of Illinois (“University”), through its undersigned counsel, brings

this Administrative Motion to File Exhibit B attached to its Motion to Strike and Dismiss Plaintiff’s

Amended Complaint Pursuant to Rules 8(a), 12(f), and 12(b) (6) and Memorandum in Support

Thereof under seal. In support of this Motion, the University states:

       1. Exhibit B to the University’s Motion to Dismiss is an unredacted document entitled

           SETTLEMENT AGREEMENT, GENERAL RELEASE AND COVENANT NOT TO

           SUE (Agreement) signed by Plaintiff and the University on December 21, 2015.

       2. Paragraph 5.1 of the Agreement outlined its confidential nature and restricted its

           publication to only Plaintiff’s “attorneys, tax advisors, and immediate family, or where

           otherwise required by law.”

       3. Granting this Motion would preserve and protect the intended confidentiality of the

           terms and conditions in the Agreement that are unrelated to the University’s arguments

           in its Motion to Dismiss. Plaintiff objects to this Motion.
       Wherefore, based on the above, Defendant The Board of Trustees of the University of

Illinois prays that its Motion be granted, and an order be entered allowing Exhibit B to be filed

under seal.

Dated: May 21, 2019                                 Respectfully submitted,

                                                    The Board of Trustees for the University
                                                    of Illinois

                                                    By: /s/ Stephen H. Pugh
                                                       One of its Attorneys
Stephen H. Pugh
Thomas J. Koch
Seth M. Rosenberg
Pugh, Jones & Johnson, P.C.
180 North LaSalle Street, Suite 3400
Chicago, Illinois 60601
Telephone: (312) 768-7800
Facsimile: (312) 768-7801
spugh@pjjlaw.com ARDC# 2272177
tkoch@pjjlaw.com ARDC# 6188501
srosenberg@pjjlaw.com ARDC# 6279711
                                 CERTIFICATE OF SERVICE

I, Stephen H. Pugh, an attorney, certify that I shall cause to be served a copy of Defendant The
Board of Trustees for the University of Illinois’ Motion to for Leave to File Under Seal upon the
following individual(s), by deposit in the U.S. mail box at 180 North LaSalle Street, Chicago,
Illinois 60601, postage prepaid, same-day personal delivery by messenger, Federal Express
overnight delivery, facsimile transmitted from (312) 768-7801, or Case Management/Electronic
Case Filing System (“CMECF”), as indicated below, on May 21, 2019.
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Rebecca Houlding
          Federal Express                      Friedman & Houlding LLP
          U.S. Mail                            1050 Seven Oaks Lane
          Messenger                            Mamaroneck, New York 10543
          Electronic Mail                      (888) 369-1119 ext. 5
                                               (866) 731-5553
                                               rebecca@friedmanhouldingllp.com
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Jesse Centrella
          Federal Express                      Friedman & Houlding LLP
          U.S. Mail                            1050 Seven Oaks Lane
          Messenger                            Mamaroneck, New York 10543
          Electronic Mail                      (912) 944-8620
                                               (866) 731-5553
                                               jesse@friedmanhouldingllp.com
          E-Filing                             Attorney for Plaintiff
          Facsimile/___ Pages                  Max Barack
          Federal Express                      Favaro & Gorman, Ltd.
          U.S. Mail                            835 Sterling Avenue, Suite 100
          Messenger                            Palatine, IL 60067
          Electronic Mail                      (847) 934-0060
                                               mbarack@favarogorman.com


                                            /s/ Stephen H. Pugh
                                            Stephen H. Pugh
